Title: To Benjamin Franklin from Landais, 11 March 1780
From: Landais, Pierre
To: Franklin, Benjamin


Please Your Excellency
Paris March 11. 1780.
You Called me by your Order from the Commend of the American Frigate Alliance which The Honorable Congress had  Confided the Commend off, to me; upon Some Accusations that none but a Court Martial Can judge, and you have given the Said Commend to my accuser, You have kept me here these four months past I d’ont know what for as it Could be Said in America, t’is my fault if I had not the Same Commend A’gain by not having not ask’d it Should be given me back, may be that it was offered to me; I therefore Beg as a Right Your Excellency Give me the Commend of the Alliance again, or give me your refusal of doing of it in writing from your hand, that I may have it to Show to Congress. I know the Officers and crew of the Alliance wishes for me and hate their present unlawfull Commander.
I Beg as a favour you’ll be So good to Send me a positive and Clear answer upon the Subject.
I am with Recpect Your Excellency Most Obedient & most humble Servt
P. Landais
His Excy Bn Franklin Minr Plenipotentiary of the united States of America At Passy
 
Endorsed: Capt Landais March 11. 1780 demanding to be replac’d in the Alliance
